Walker, J. After a careful examination of the entire record in this case, we are unable to find any evidence which tends to prove, that appellee was the owner or had possession of the property for which suit was brought. If it was made, it was oinitted in the bill of exceptions. In the absence of such proof, the verdict of the jury is manifestly against the evidence. The court below should, therefore, have granted a new trial, and for that error the judgment is reversed, and the cause remanded. Judgment reversed.